Title: Susanna Warner Tufts to Abigail Adams, 22 May 1798
From: Tufts, Susanna Warner
To: Adams, Abigail


          
            Weymouth May 22 1798
          
          The recipt of your affectionate and friendly letter my dear Madam Claims at once my gratitude and love.— how good is that heart that feels for others woes Such is yours,—and may Heaven bless you with health and long life, and may you still Continue to fill every Station of Life that Providence shall Call you to with that dignity humanity and sensibility which has ever been your Characteristick
          
            “Sickness and Death’s the lot of all
            that breath this vital air—[”]
          
          Suckey is gone to that world from whence no travillar returnes her immortal spirit I trust has took posession of one of those Mansions that our blessed Saiour has prepar’d for those that love him.— I had evry Consolation in her Sickness from her and those around me that I Could wish her good Uncle she found a Physion for Soul as well as body. Miss Jones was very kind and attentive so where my good Neibours—
          Suckey discover’d a firmness patience and resignation through her Confinement to me Surpresing she never groand except in Sleap. I ask’d her to disscribe her feelings to me, o’ Aunt, they are destresing but not worth a thought, why should I Complain, when if my heart does not deceive me, I feel that I shall be accepted of my Saviour I long to be gone oh! for patience
          She was like the dying Swan, She Sung her one Dirge—
          
            Vital Sparke of heavenly flame
            Quit o’ quit this mortal frame trembling hoping
            Lingering flying oh! the pain the bliss the bliss of dying
          
          She was belove’d by all that knew her and has left a fair and Spotless Charicter Pleasing reflections— these are Consolations Madam that will Support Surviveing friends and blunt the edge of the Sharpest Sorrows
          
            The Sesons as they fly
            Snach from us in their Course year after year
            Some Sweet Connection Some indearing tie
            The parrent ever honour’d ever dear
            Claims from the filial breast the pious tear
            
            A brothers urn demands the kindred tear
            And gentle sorrows gush from friendship eye.
          
          the Deaths which you mention the year past Calls for our Serious reflections o! may we be prepard to take our Jorney in to that heavenly Country where we Shall meet our pious parents who when on earth put up so many firvent and heavenly petitions for the welfare of our Souls and bodies the religion of Jesus will Support us and Cary us to them—and what a blessed reflection that his religion is pure and simple by no means Clouded with Metaphysics and vain Speculations to perplex and discourage the willing mind—
          
            “religion never was design’d
            to make our pleasures less—[”]
          
          You must be extreemly happy in your Children Madam to see them support Such good Charicters in such a disapated world as this is, and to see them fill such important places with honnour and fidility long may they live and when their parents Shall Slope gently down the hill of life may they with Chearfulness Rock the Cradle of declineing years.—
          present my best regards to the President tell him he must not expect his reward here— may that venerable head and heart that has been abuse’d here for its integrity and fidility be Crown’d with honnour and glory in the last day
          the Doctor thanks you for your love and gratitude to him and wishes his regards presented to you and your best friend he has been very much out of health this Spring but is Recruting he is a friend indeed— Such friends grow not on evry tree. he may with propriety be Call’d father and brother he has prov’d himself So to numbers. I think he has too much Care for his years and delicate health. Heaven grant that his life may preserve’d to all those that put Such unbounded Confidence in him—
          With Sentiments of love and respect / your friend,
          
            Susanna Tufts
          
        